—In *484an action to recover damages for wrongful death (Action No. 1) and an action to recover damages for personal injuries (Action No. 2), Donald Lundstrom and Montefusco Enterprises, Inc., appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated August 21, 1991, which denied their motion for summary judgment dismissing the complaint in Action No. 1 and the third-party complaint in Action No. 2.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there remain triable issues of fact as to the defendants’ negligence. Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.